Opinion
issued November 10, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-11-00397-CV
 

 
ALQUILINO MEDINA, INDIVIDUALLY, AND
RANGER ROOFING CO., Appellants
 
V.
 
PATRICK K. SHUMAN, Appellee
 

 
On Appeal from the 189th District
Court
Harris County, Texas
Trial Court Cause No. 2009-55563
 

 
MEMORANDUM
OPINION




Appellants, Alquilino Medina, Individually, and Ranger
Roofing Co., have failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure
of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.